[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed. See Opinion and Judgment Entry. [O'NEILL] (FORD) (CHRISTLEY)
CRIMINAL/EVIDENCE
Pursuant to Evid.R. 601(C), a police officer is not competent to be a witness if he was on duty for the exclusive or main purpose of enforcing traffic laws where the officer arrests a person for a traffic law violation when, at the time of the arrest, he was not using a properly marked motor vehicle or he was not wearing a legally distinctive uniform. Within the meaning of this rule, a uniform worn by a canine-handling officer consisting of black boots, black pants, and a black polo shirt with a large silk-screened insignia identifying the officer as a police officer qualifies as a "distinctive uniform."